UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-1513



GARLAND STILTNER,

                                                             Petitioner,

          versus


ISLAND CREEK COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                            Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(02-257-BLA-A)


Submitted:   October 3, 2003                 Decided:   October 22, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Garland Stiltner, Petitioner Pro Se. Mary Rich Maloy, JACKSON &
KELLY, Charleston, West Virginia; Patricia May Nece, Rita A.
Roppolo, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Garland Stiltner seeks review of the Benefits Review Board’s

decision and orders affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000), and

denying Stiltner’s motion for reconsideration.         Our review of the

record   discloses   that   the   Board’s   decision    is   based   upon

substantial evidence and is without reversible error. Accordingly,

we affirm on the reasoning of the Board.       See Stiltner v. Island

Creek Coal Co., No. 02-257-BLA-A (B.R.B. Nov. 26, 2002 and Mar. 19,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                AFFIRMED




                                   2